John A. Fogleman, Justice, dissenting. I respectfully dissent. I would affirm this judgment. To begin with, I am of the opinion that the testimony proffered by the prosecuting attorney was admissible in evidence, even though it tended to prove other offenses by appellant. I do not agree with the majority characterization of the proffered testimony as suspicious circumstances only, apparently made because the owners of the lost property believed that their baby-sitter had stolen their missing property found in her possession. This was more than suspicion; it was evidence of larceny, at the most, and possession of stolen property, at the least. The proffered testimony was sufficient to have made a prima facie case of larceny, and to support a jury verdict. Holcombe v. State, 217 Ark. 407, 230 S.W. 2d 487; Lee v. State, 200 Ark. 964, 141 S.W. 2d 842; Lee v. State, 200 Ark. 1189, 141 S.W. 2d 845; Holland v. State, 198 Ark. 933, 132 S.W. 2d 190; Riley v. State, 184 Ark. 227, 42 S.W. 2d 15; Dennis v. State, 169 Ark. 505, 275 S.W. 739; McDonald v. State, 165 Ark. 411, 264 S.W. 961; Wiley v. State, 92 Ark. 586, 124 S.W. 249. That evidences of offenses or acts similar to the one charged may be competent for the purpose of showing knowledge, intent or design is as thoroughly established as the general proposition that other crimes or offenses cannot be shown in evidence against a defendant charged with a particular crime, because it is not proof of other crimes, but evidence of other acts which are from their nature competent as showing knowledge, intent or design. State v. Dulaney, 87 Ark. 17, 112 S.W. 158. There we approved the principle that evidence of other crimes is competent to prove the specific crime charged when it tends to establish, inter alia, intent, a common scheme or plan embracing the commission of two or more crimes so related to each other that proof of one tends to establish the others, or the identity of the person charged with the commission of the crime on trial. We also spoke approvingly of the idea that one facet of common plan or scheme is the commission of two or more crimes by the same person in pursuance of a single design, i.e., a system between the offense on trial and the one sought to be introduced, a connection as parts of a general and composite plan or scheme, or offenses so related to each other as to show a common motive or intent running through both. We accepted the exception to the rule against evidence of a collateral crime, when it is so linked to the crime under trial as to show that it is part of the same scheme or understanding or in some way has a logical connection with the crime charged. In Nash v. State, 120 Ark. 157, 179 S.W. 159, we held that testimony concerning two other robberies was clearly competent, saying that such proof is not to be excluded if it tends, in a material way, to prove guilt of the crime charged. We later said that such evidence was admissible to establish a defendant’s guilt of the crime charged, or some essential ingredient thereof, when it discloses criminal intent or guilty knowledge, identifies the defendant, or is part of a common scheme or plan embracing two or more crimes so related to each other that the proof of one tends to establish the other. In Cain v. State, 149 Ark. 616, 233 S.W. 779, the evidence showed that one charged with operating a gambling house had discharged an employee who was running a crooked game in the basement of the Pastime place and that he was interested in running gaming houses at other places in the city as tending to show that he was operating a gaming house in the Pastime place, and that he had knowledge of it. We have also held that a check not related to the charge of possession of forged and counterfeit instruments was properly offered by the State to show criminal intent, design or part of a common scheme or plan of the defendants. Keese and Pilgreen v. State, 223 Ark. 261, 265 S.W. 2d 542. We repeated that evidence of the commission of other crimes of a similar nature about the same time tends to show guilt of the accused when it discloses a criminal intent or guilty knowledge. Soon thereafter, we reviewed various holdings on the subject and restated our position on admissibility of evidence of other offenses. We said that evidence of other conduct on the part of the accused was admissible, with a proper cautionary instruction by the court, if relevant to prove some material point in issue, as when it sheds light on the defendant’s intent. Alford v. State, 233 Ark. 330, 266 S.W. 2d 804. More recently we sustained a trial court’s permitting proof of attempts to defraud by the “green money press racket” other than the one charged as tending to show the defendant’s identity, scheme, purpose, intent, design and motive. Kurck v. State, 242 Ark. 742, 415 S.W. 2d 61. Still more recently, in a rape case, we held that evidence of a similar approach to an attempt to commit rape was relevant as tending to prove a material point in issue, such as mode or methods of operation, habits and practices of the defendant and to identify him as the person who committed the crime charged. Tarkington v. State, 250 Ark. 972, 469 S.W. 2d 93. We noted that testimony of prior acts was admissible where the modus operandi tended to establish identity, and that if the crime has been committed in a particular manner, and the identity of the perpetrator is in issue and not otherwise conclusively established, evidence of defendant’s commission of a similar offense in such manner is admissible when the similarity of the manner employed logically operates to set the offense apart from other crimes of the same general variety and tends to suggest that the perpetrator of one was the perpetrator of the other. I think that the proffered testimony was admissible as tending to show appellant’s guilty knowledge, intent, motive, design, identity, her common plan, scheme, design, or system, and method of operation. While the admissibility of the testimony is not essential to the sustaining of the trial court’s action with reference to the jury argument, it certainly strengthens my position. In any event, the prosecuting attorney’s statements in closing argument were clearly invited. Appellant’s attorney’s statement challenged the state to answer the very strong implication that appellant, on many occasions, had the same opportunity to steal under circumstances similar to those outlined by the evidence. The prosecuting attorney had attempted to prove that appellant had availed herself of this very opportunity on other occasions. Actually, the remarks tended, at that stage of the proceedings to put the character of the defendant in issue. In any event, any jury hearing this argument would be alert to hear what response the prosecuting attorney could make to the argument, and the very response he made should have been anticipated. In Rose v. State, 122 Ark. 509, 184 S.W. 60, we held that an improper argument cannot be complained of if it necessitated by what was said in an argument of an adversary. In that case, involving a charge of criminal abuse, defense counsel stated that there was no evidence to show how the manager of the Orphan’s Home learned that the victim had been mistreated by the Roses, or why he sent for her and had her examined, or where the information had been obtained. The prosecuting attorney responded that the state, in effect, had evidence to show all these facts but that defendant had objected to the introduction of the evidence and thus closed the mouth of the state and prevented it from proving these facts. We held that the prosecuting attorney’s response was provoked, and that the error was invited and not reversible. It would be hard to find a closer parallel to the present case. See also, Pink v. State, 175 Ark. 396, 299 S.W. 391. We have long recognized that a prosecuting attorney has a duty to see that trials are fair and impartial and that the innocent are protected from a conviction based on prejudice and caprice. See Holder v. State, 58 Ark. 473, 25 S.W. 279; Adams v. State, 176 Ark. 916, 5 S.W. 2d 946. The great emphasis which has recently been placed upon the importance of this responsibility of the prosecuting attorney as a minister of justice has tended to overshadow his duty to serve as the state’s (and society’s) only advocate in the courtroom, particularly in a closing argument to the jury. He cannot be expected to shirk his role as a zealous, vigorous and earnest advocate and not use every legitimate means to bring about a just conviction. See 23A C.J. S. 78, Criminal Law, § 1081; Homan v. United States, 279 F. 2d 767 (8th Cir. 1960), cert. denied, 364 U.S. 866, 81 S. Ct. 110, 5 L. Ed. 2d 88; Henderson v. U.S., 218 F. 2d 14 (6th Cir. 1955), 50 A.L.R. 2d 754, cert. denied, 349 U.S. 920, 99 L. Ed. 1253, 75 S. Ct. 660, reh. denied, 349 U.S. 969, 75 S. Ct. 879, 99 L. Ed. 1290. The champion of the people of this state should not be conducted into the arena with arms bound and without proper weapons. If, indeed, there was error, I submit that any such error was adequately cured by the careful action of the trial court, which we have found to be an adequate prophylaxis in similar circumstances many times. Freeman v. State, 214 Ark. 359, 216 S.W. 2d 864; Cabe v. State, 182 Ark. 49, 30 S.W. 2d 855; Seaton v. State, 151 Ark. 240, 235 S.W. 794; Hicks v. State, 193 Ark. 46, 97 S.W. 2d 900; Blanton v. State, 249 Ark. 181, 458 S.W. 2d 373; McMillan v. State, 229 Ark. 249, 314 S.W. 2d 183; Tillman v. State, 228 Ark. 433, 307 S.W. 2d 886; Morton v. State, 207 Ark. 704, 182 S.W. 2d 675; Pratt v. State, 75 Ark. 350, 87 S.W. 651.